Title: From Thomas Jefferson to “Nicholas Geffroy,” 14 August 1801
From: Jefferson, Thomas
To: “Nicholas Geffroy”


Sir
Monticello Aug. 14. 1801.
Your favor of the 1st. inst. came to hand here yesterday. no apologies are necessary from my fellow citizens for addressing to me either facts or opinions. on the contrary I am always glad to recieve them, claiming the indulgence of not being required to write special answers (which would be really impossible) except where they require something further to be done. your letter mentions an abuse which I would wish to ascertain; to wit that the timber, bricks & lime used in building the fort at Newport were brought from Maine; & that lands, for the mere accomodation of the garrison were bought at an unexampled price. the bringing timber from Maine might be justifiable: but none of the other articles appear so. will you be pleased to satisfy yourself of the particulars of these abuses, & to communicate to me what on more particular enquiry, you find to have been the exact truth, & to give me the names of the persons on whom we may call to prove them. the source of my information shall be known to nobody but myself unless you chuse to permit it expressly. it is to avoid suspicion that I shall not frank this letter. accept my thanks for the information as well as the obliging expressions of your letter, together with my best wishes for your health & happiness.
Th: Jefferson
